Citation Nr: 1530267	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for fibromyalgia, including secondary to the service-connected lumbar strain.

2.  Entitlement to service connection for sleep apnea, claimed as sleep disturbance, including secondary to the service-connected lumbar strain.

3.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected lumbar sprain prior to June 20, 2012.

4.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected lumbar sprain after June 20, 2012.


REPRESENTATION

The Veteran represented by:  The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1983.

These matters come before the Board of Veterans' Affairs (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, in October 2008 and March 2009.  The Veteran appeared for an RO hearing in June 2010 and a Travel Board hearing in November 2011.

In May 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed obstructive sleep apnea.  The VA examiner opined that obstructive sleep apnea was caused by relaxation of the throat muscles.  After a review of the medical literature, the VA examiner determined that there was not a connection between obstructive sleep apnea and the service-connected lumbar strain.  The VA examiner did not provide an opinion as to whether it was at least as likely as not that the claimed obstructive sleep apnea was etiologically related to service.  Therefore, a remand is necessary to obtain an addendum opinion to address direct service connection in order to comply with the May 2012 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the Veteran's claim for entitlement to service connection for fibromyalgia, including secondary to the service-connected lumbar strain, the June 2012 VA examiner stated that there was no documentation of fibromyalgia upon review of the Veteran's claims folder.  The VA examiner provided no other rationale for why the Veteran did not have fibromyalgia.  A review of the Veteran's VA treatment records shows notations of possible fibromyalgia in December 2009, July 2010, November 2010, and March 2012.  These notations indicate that fibromyalgia was considered.  Additionally, these notations do not provide a rationale for why the Veteran does or does not have fibromyalgia.  The Board finds that the June 2012 VA examination is inadequate as the VA examiner did not provide a rationale for why the Veteran does not have fibromyalgia as the treatment records that he cited are conclusory and without sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Therefore, a remand is necessary to obtain an addendum opinion regarding the nature and etiology of his claimed fibromyalgia.

In December 2012, the AOJ issued a rating decision, which granted an increased rating of 40 percent for the service-connected lumbar strain and assigned an effective date of June 20, 2012.  The AOJ incorrectly concluded that this was a full grant of benefits, when combined with the award of individual unemployability.  As a result, the AOJ did not issue a supplemental statement of the case (SSOC) with regard to the claim for entitlement to an increased rating for the Veteran's lumbar strain.  Thus, a remand is necessary for the AOJ to issue a SSOC in compliance with the Board's May 2012 remand directives.  See Stegall, 11 Vet. App. at 268.  




Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the June 2012 VA examination, or if unavailable, another suitably qualified VA medical professional, for an addendum opinion as to the nature and etiology of the Veteran's claimed obstructive sleep apnea.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the claimed obstructive sleep apnea is etiologically related to service.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the June 2012 VA examination, or if unavailable, another suitably qualified VA medical professional, for an addendum opinion as to the nature and etiology of the Veteran's claimed fibromyalgia.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.
Thereafter, the examiner must address the following:

The examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the claimed fibromyalgia is a) is etiologically related to service, or b) was caused or aggravated (i.e., permanently worsened) by the service-connected lumbar strain.  If the VA examiner finds that the Veteran does not have fibromyalgia, he or she must include a rationale for this finding.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Then, this case must be readjudicated, to include the claim for an increased evaluation for the service-connected lumbar strain.  If the determination of any of the Veteran's claims is less than fully favorable, he and his representative must be furnished with a SSOC and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




